Citation Nr: 1532737	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for status post right knee arthroscopy with partial medial meniscectomy and medial compartment degenerative joint disease.  

2.  Entitlement to a rating higher than 10 percent for a right shoulder strain.  

3.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an effective date prior to August 23, 2012, for the grant of service connection for PTSD.  

5.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).  



REPRESENTATION

Veteran represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty for training from June 1, 1984 to August 29, 1984 and served on active duty in the Army from November 1990 to May 1991, February 2003 to September 2003, and from December 2007 to December 2008.  His service included tours of duty in Southwest Asia in support of Operation Desert Shield/Desert Storm, Operation Enduring Freedom, and Operation Iraqi Freedom.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied claims for a higher rating for status post right knee arthroscopy with partial medial meniscectomy and medial compartment degenerative joint disease (hereinafter, a right knee disability) and for a right shoulder strain.  The Veteran appeals for a higher rating for each disability.  

This case also comes before the Board on appeal from November 2012 rating decision of the RO, which granted service connection for PTSD and assigned a 10 percent rating, effective August 23, 2012.  The Veteran appeals for a higher rating for PTSD and for an earlier effective date of the award.  Lastly, this case comes before the Board on appeal of a May 2014 rating decision of the RO, which granted service connection for GERD and assigned a noncompensable rating, effective May 2013.  The Veteran appeals for a higher rating for GERD.  

The Board notes that in July 2012, the Veteran initiated an appeal of a June 2012 rating decision that denied his claim of service connection for a heart disability.  The RO issued him a statement of the case in July 2012, and the Veteran thereafter requested and attended a personal hearing in August 2012 in which he testified about his claim.  Thereafter, the RO issued him a supplemental statement of the case in September 2012, continuing the denial of his claim and providing him instructions on how to continue his appeal to the Board by filing a "formal appeal" or VA Form 9 (otherwise known as a substantive appeal).  As noted by the RO in December 2012, the Veteran had not then returned a VA Form 9 or statement in lieu of a VA Form 9 to indicate a desire to continue his appeal to the Board.  In fact, at no time thereafter, even after the Veteran retained the services of an attorney representative in May 2013, has a substantive appeal on the heart disability claim been received.  Consequently, the RO has not certified for appellate review the issue of service connection for a heart disability.  Given the lack of a substantive appeal on the matter, the Board finds that the heart disability claim is not in proper appellate status.  

The issue of entitlement to an initial compensable rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability has been is manifested by chronic pain, range of motion from 0 degrees of extension to no less than 120 degrees of flexion considering pain on motion and following repetition, degenerative joint disease confirmed by X-ray, and cartilage impairment symptomatic of locking pain, swelling, and weakness; a surgical scar is essentially well healed and asymptomatic, and there is no evidence of recurrent subluxation or lateral instability.

2.  The Veteran's right shoulder strain is manifested by complaints of pain and limitation of motion; clinical findings show limitation of motion of the right arm to the shoulder level, pain on movement of the arm, and weakness (no less than 4/5 on muscle strength testing), with X-rays showing mild acromioclavicular degenerative changes; there is no evidence of ankylosis of the scapulohumeral articulation, of malunion, nonunion or dislocation of the clavicle or scapula, of malunion of the humerus, or of dislocation at the scapulohumeral joint.

3.  From the effective date of service connection, the Veteran's PTSD is shown to be productive of a disability picture that equates to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication; his disability picture is without evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to various symptoms.

4.  On August 23, 2012, the RO received the Veteran's initial claim of service connection for PTSD; no earlier claim seeking service connection for such disability has been received.

5.  In a November 2012 rating decision, the RO granted service connection for PTSD, effective August 23, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no higher, for the right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5258 (2014).

2.  The criteria for a 20 percent rating, and no higher, for a right shoulder strain have been met.  38 U.S.C.A. § 1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Code 5201 (2014).

3.  The criteria for an initial rating higher than 10 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.125, 4.130, Code 9411 (2014).

4.  An effective date earlier than August 23, 2012, for the grant of service connection for PTSD, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claim of entitlement to an initial compensable rating for PTSD and an earlier effective date for the grant of PTSD, where, as here, service connection has been granted (i.e., for PTSD) and an initial disability rating (i.e., a 10 percent rating) and effective date (i.e., August 23, 2012) have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claims for an earlier effective date and for a higher rating (for PTSD), upon the grant of service connection.  Dingess, 19 Vet. App. 473; Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Regarding the claims for a higher rating for a right knee disability and a right shoulder strain, the RO provided pre-adjudication VCAA notice by letter, dated in April 2012.  The Veteran was notified of the evidence needed to substantiate the claim for a higher rating for each disability, namely, evidence to show that the disability was worse and the effect the disability had on employment.  The Veteran was also notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b), and (c).  The Veteran had the opportunity to testify at a hearing, but he declined a hearing.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Such records do not include records regarding VA vocational rehabilitation services, which it appears the Veteran may have begun to receive in mid-2012.  (An April 2012 outpatient record indicates the Veteran sought VA vocational rehabilitation services, and other VA medical records such as a September 2012 VA outpatient mental health record and a June 2014 VA knee examination report reflect that he was presently attending classes to receive certification/degree in Safety and Health.)  In any case, the records also show that the Veteran has continued to work as an electrician throughout the appeal, and the VA examinations have taken into consideration the impact, if any, of his disabilities on his employability status.  Thus, a remand of the case for additional development of the increased rating issues to obtain any vocational rehabilitation records would result in unnecessary delay and serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Veteran has not identified any other records such as private treatment records pertinent to the issues on appeal that remain outstanding. 

Additionally, the Veteran underwent VA compensation examinations in May 2012, October 2012, and June 2014 to address the relevant questions arising from the claims, namely, the nature and severity of the service-connected right knee disability, right shoulder strain, and PTSD.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the service-connected disabilities under governing rating criteria, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Given the nature of the claim for an earlier effective date for the grant of PTSD, which determination is principally based on historical records, VA has not conducted a contemporaneous medical inquiry to substantiate that claim on appeal.  38 U.S.C.A. § 5103A(d).  A medical examination is pointless where current medical evidence/opinion is irrelevant to the claim.  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, and historical VA medical evidence relevant to the claim of service connection for PTSD. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

II.  Claims for a Higher Rating

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claims.

Principles of Evaluating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria and Analysis - Right Knee Disability

The Veteran's right knee disability is rated 10 percent under 38 C.F.R. § 4.71a, Codes 5010-5260 (for traumatic arthritis with limitation of flexion).  Under Code 5010, arthritis due to trauma and substantiated by X-rays findings is rated as degenerative arthritis.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of the leg to 60 degrees is rated 0 percent; flexion limited to 45 degrees is rated 10 percent; flexion limited to 30 degrees is rated 20 percent; and flexion limited to 15 degrees is rated 30 percent.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension of the leg to 5 degrees is rated 0 percent; extension limited to 10 degrees is rated 10 percent; extension limited to 15 degrees is rated 20 percent; extension limited to 20 degrees is rated 30 percent; extension limited to 30 degrees is rated 40 percent; and extension limited to 45 degrees is rated 50 percent.  38 C.F.R. § 4.71a, Code 5261. 

Separate ratings may be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension.  VAOPGCPREC 9-04 (September 17, 2004). 

Under Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent rating.  A rating of 20 percent requires moderate recurrent subluxation or lateral instability; and a rating of 30 percent requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Code 5258, a [maximum] 20 percent rating is warranted for semilunar cartilage, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, a [maximum] 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a. 

The pertinent evidence of record consists of VA records including outpatient treatment records and reports of VA examinations in May 2012 and June 2014.  After consideration of the evidence, the Board finds that a 20 percent rating, and no higher, is warranted for the right knee disability under Code 5258.  

At the time of his May 2012 VA examination, which was conducted after filing his claim for an increased rating in March 2012, the Veteran described constant, daily pain in the right knee joint, and he has continued to voice this principal knee complaint throughout the appeal period.  Historically, he underwent right knee arthroplasty with a partial medial meniscectomy in April 2009.  Regarding residuals signs and/or symptoms due to the meniscectomy, the VA examiner in 2012 noted that there was pain on the medial aspect of the knee.  The diagnosis was right knee medial meniscus tear, status post arthroscopy.  At the time of a VA examination in June 2014, the Veteran described his right knee as sore and stiff more often than not, with a feeling of swelling and an inability to kneel upon it; the examiner noted the same finding with regard to residual meniscectomy symptoms (i.e., knee pain).  

Neither VA examiner appeared to consider the Veteran's other chronic knee complaints, as voiced during VA outpatient visits, in relation to whether a current meniscal tear existed.  In April 2011, he complained of difficulty on weight-bearing, and pain on standing and when attempting to straighten his knee.  Although he denied knee effusion, he related that it felt as if his knee swelled at times.  The examiner commented upon the findings of a March 2011 X-ray of the right knee, which showed a partial right meniscectomy, abnormal signal in the posterior horn of the medial meniscus, and mild medial compartment degenerative joint disease.  As to the abnormal signal in the horn of the medial meniscus, he felt that it was less likely that there was a tear due to a lack of mechanical symptoms and that the Veteran's pain was secondary to mild degenerative joint disease.  This opinion, however, was not shared by the examiner when annual physical examinations were conducted at the VA in February 2012, March 2013, and March 2014.  On those occasions, the Veteran reiterated his complaints of knee pain and of his inability to straighten his right knee on weight-bearing, and the examiner felt that from the Veteran's history, he likely had a right meniscus tear.  Further, the records show that the Veteran has received injections into the right knee joint to control the pain.  Given such findings, the Board concludes that for the entire appeal period, the Veteran's right knee disability picture more nearly approximates the criteria for a 20 percent rating under Code 5258, for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  This is the highest schedular rating under this diagnostic code.  

The Board has also considered whether a higher rating may still be assigned under the limitation of motion diagnostic codes.  The Veteran's right knee disability was assigned a 10 percent rating based on arthritis with limitation of flexion.  However, although there was evidence of limited and painful motion on the VA examinations in May 2012 and June 2014, the Veteran's knee disability does not meet the criteria for compensable ratings under either Code 5260 or 5261.  In May 2012, range of motion of the knee was 130 degrees of forward flexion and 0 degrees of extension, both without pain on motion.  The Veteran did not have any additional limitation of motion of the knee following repetitive-use testing, and muscle strength testing on flexion and extension was 5/5.  In June 2014, range of motion of the knee was 125 degrees of forward flexion (with pain at the endpoint) and 0 degrees of extension without pain.  The Veteran did not have any additional limitation of motion of the knee following repetitive-use testing, and muscle strength testing on flexion and extension was 5/5.  Regarding functional loss and impairment, the examiner summarized that there was less movement than normal and that there was pain on movement.  VA outpatient records show that the right knee motion was from 0 degrees of extension to 120 degrees of flexion in April 2011.  There are no other objective findings to show that motion of the knee was further limited.  

Thus, as indicated, the range of motion findings do not show that the Veteran meets the criteria for a compensable rating under Codes 5260 and 5261, as there was no objective demonstration of limitation of flexion to 45 degrees and limitation of extension to 10 degrees.  Moreover, pain does not limit the Veteran's knee to such an extent as to satisfy the criteria provided for a higher rating for either limitation of flexion or limitation of extension under Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiners considered the effect of painful motion when assessing knee limitation of motion.  Other than what was noted on the reports, as indicated above, there was no additional limitation of motion, even considering functional loss due to pain and painful movement, which was considered by the VA examiners.  Examiners likewise considered whether the right knee joint function was additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use, but none of these factors were found.  However, given the confirmation of degenerative arthritis in the Veteran's right knee joint and the fact that there is painful, yet noncompensable, limitation of motion, he had been assigned a single 10 percent rating for the affected right knee joint under Codes 5010 and 5260, for arthritis with noncompensable limitation of motion.  

The Board finds that separate ratings under Codes 5258 and 5259 or 5260 would violate the rule against pyramiding (see 38 C.F.R. § 4.14 - evaluation of the same manifestation under different diagnoses is to be avoided), and thus may not be separately assigned, as meniscal injuries may result in complications productive of motion loss.  VAOPGPREC 9-98 (Aug 14, 1998) (noting that removal of the semilunar cartilage (or meniscus) may resolve restriction of movement caused by tears and displacements of the menisci).  For example, when comparing the Veteran's symptoms of cartilage impairment (pain, locking/inability to straighten leg on weight-bearing, feelings of swelling) to the manifestations attributable to the Veteran's arthritis with limitation of motion (pain, motion loss), the Board finds that there is some overlap and the two conditions are not completely separate and distinct.  Thus, a separate rating under Code 5259 or 5260, or a rating greater than 20 percent under Code 5260, is not warranted.

Other diagnostic codes pertaining to the evaluation of the knee have been considered, but the Veteran could not receive a higher rating under any analogous code.  For example, there is no evidence or complaint of ankylosis of the knee, of recurrent subluxation or lateral instability of the knee, of tibia and fibula impairment with marked knee disability, or of genu recurvatum.  VA examiners have specifically found no ankylosis of the joint or recurrent patellar subluxation/dislocation.  Accordingly, the criteria under 38 C.F.R. § 4.71a, Codes 5256, 5257, 5262, and 5263 are not for application. 

Finally, the Board observes that the Veteran's right knee disability includes a surgical scar, but objective findings on examinations show that it is essentially well-healed and asymptomatic as it was not painful or unstable, and it covered an area less than 6 square inches.  Therefore, a separate rating for scar is not warranted under applicable criteria for evaluating scars.  See 38 C.F.R. § 4.118, Codes 7801-7805. 

Rating Criteria and Analysis - Right Shoulder Strain

The Veteran's right shoulder strain is rated 10 percent under 38 C.F.R. § 4.71a, Codes 5201-5019 (for traumatic arthritis with limitation of motion).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the Veteran's right shoulder disability has been partially described as bursitis (Code 5019), which is rated on the basis of limitation of the affected part, as degenerative arthritis.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  

The Rating Schedule also provides that a normal range of motion of the shoulder is 0 degrees to 180 degrees on flexion and abduction, 0 degrees to 90 degrees on internal rotation, and 0 degrees to 90 degrees on external rotation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201,  when motion of the major (dominant) arm is limited at the shoulder level (i.e., 90 degrees), the arm is rated 20 percent.  When motion of the major arm is limited midway between the side and shoulder level, the arm is rated 30 percent.  When motion of the major arm is limited to 25 degrees from the side, the arm is rated a maximum of 40 percent.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5202, for impairment of the humerus (major, or dominant extremity), a 20 percent rating is warranted for malunion with moderate deformity and a 30 percent rating is warranted for malunion with marked deformity.  Further under the same code, recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level is rated as 20 percent disabling, and as 30 percent disabling where there are frequent episodes and guarding of all arm movements.  A 50 percent rating requires fibrous union of the humerus; a 60 percent rating requires nonunion of the humerus (false flail joint); and a 80 percent rating requires loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5203, for impairment of the clavicle or scapula (major, or dominant extremity), a 10 percent rating is warranted for malunion or for nonunion without loose movement; a 20 percent rating requires either nonunion with loose movement or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The evidence shows that the Veteran's right shoulder strain involves the major or dominant extremity.  After review of the VA medical records in the file, the Board finds that the evidence demonstrates that his shoulder disability satisfies the criteria for a 20 percent rating, and no higher, under applicable criteria, as will be discussed. 

Upon application of Diagnostic Code 5201, for limitation of motion of the arm, the Board finds that the Veteran's right shoulder disability meets the criteria of limitation of motion of the joint at shoulder level, for a 20 percent rating.  At the time of a VA examination in May 2012, range of motion findings for the right shoulder were noted as follows:  flexion (forward elevation) was to 120 degrees, with pain beginning at 75 degrees; and abduction was to 110 degrees, with pain beginning at 60 degrees.  After repetition testing, the range of motion findings were not shown to be any further restricted.  The examiner noted that the functional impairment was less movement than normal, excess fatigability, and pain on movement.  At the time of a VA examination in June 2014, the range of motion findings were only slightly improved:  flexion (forward elevation) was to 120 degrees, with pain beginning at 110 degrees; and abduction was to 110 degrees, with pain beginning at 100 degrees.  After repetition testing, the range of motion findings were not shown to be any further restricted.  The examiner noted that the functional impairment was less movement than normal, excess fatigability, and pain on movement.  

VA outpatient records of the right shoulder show that limitation of motion findings are consistent with those of the VA examination reports.  On annual physical examinations in February 2012, March 2013, and March 2014, the Veteran complained of shoulder pain and reported that he received steroid injections as treatment.  He also received physical therapy for his right shoulder.  During a physical therapy session in August 2012, his range of motion was from 0 degrees to 100 degrees for flexion and from 0 degrees to 80 degrees for abduction.  In September 2012, his range of motion for both flexion and abduction was from 0 degrees to 90 degrees.  In October 2012, he reported that his right shoulder was feeling better that week possibly due to the fact that he had an "easy week physically" and his pain was reduced.  In September 2013, he received an injection into the shoulder.  At that time, he reported that as an electrician he was now doing mostly desk work and estimates, instead of much overhead work anymore.  Although his range of motion was found to be "excellent," the examiner also noted that there was a complaint of pain on abduction above 90 degrees.   

In the Board's judgment, the foregoing findings are equivalent to the criteria for a 20 percent rating, where arm motion is limited at the shoulder level arm.  A higher rating of 30 percent under Code 5201 is not warranted as the evidence does not show that the Veteran's arm motion is limited midway between the side and shoulder level.  The clinical findings on the VA examination clearly approximate the criteria for a 20 percent rating, even when considering pain on movement, pain on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiner took into account such DeLuca factors, noting the extent to which pain affected limitation of motion and whether there was any additional limitation of motion on repetitive use.  The examiner in May 2012 commented that the Veteran had difficulty in performing his work as an electrician with the above-head work and reaching out and away from his body; by the time of the June 2014 examination, the examiner indicated that the impact of the Veteran's disability on his work was not as much as before because he was now at a desk.  In terms of flare-ups, the examiner in June 2014 specifically noted that pain and weakness were likely to occur when the shoulder joint was used repeatedly over time and that flares could cause additional loss of motion that was unable to be determined without objective measure at that moment.  This disability picture, in the Board's judgment, does not equate to limitation of motion of the right arm to midway between the side and the shoulder level for a rating higher than 20 percent. 

The Board has also considered other potentially relevant rating criteria such as that found in Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation.  The VA examiners furnished findings of loss of motion of the right shoulder joint, and specifically stated that there was no evidence of joint ankylosis.  The VA outpatient records also do not demonstrate the presence of ankylosis of the right shoulder joint. 

Moreover, the Board has considered the criteria for evaluating muscle injuries under 38 C.F.R. § 4.73, Diagnostic Codes 5301-5304, in light of the June 2014 VA examiner's diagnosis of right shoulder strain, impingement syndrome, and acromioclavicular degenerative change, as well as other records (VA outpatient reports) showing that the Veteran has been treated for shoulder pain and rotator cuff tendonitis and tendinopathy.  Codes 5301-5304 specifically address injuries to Muscle Groups I-IV, pertaining to the extrinsic and intrinsic muscles of the shoulder girdle.  Under the code for Muscle Group I, ratings of 10 percent and 30 percent are assigned for moderate and moderately severe injury, respectively.  Under the codes for Muscle Groups II and III, ratings of 20 percent and 30 percent are assigned for moderate and moderately severe injury, respectively.  Under the code for Muscle Group IV, ratings of 10 percent, 20 percent, and 30 percent are assigned for moderate, moderately severe, and severe injury, respectively.  

Application of the foregoing criteria would not result in a separate or higher rating because moderate muscle impairment has not been demonstrated.  As noted by the VA examiners, the Veteran's right shoulder is manifested by pain, loss of movement and weakened movement.  However, muscle strength on examination was 5/5.  Physical therapy records such as in September 2012 show muscle strength was not less than 4/5.  Moreover, muscle atrophy was not demonstrated in the medical record.  Although there was tenderness over the anterior aspect of the shoulder, especially the supraspinatus insertion, on physical therapy records and examination reports, this finding is not shown to be indicative of at least moderate muscle injury.  These findings, in the Board's judgment, do not equate to moderate muscle disability associated with the service-connected disability.  It is also noted that a separate rating under the diagnostic codes for muscle injury would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).  Evaluation of the Veteran's main symptoms of pain, limitation of motion, and weakness under both Codes 5201 and 5301-5304 would be overlapping.  Such is prohibited under the regulations.

In any event, the Board finds that the Veteran's service-connected disability is more appropriately evaluated under Code 5201, for limitation of motion of the arm.  The Board has also considered application of Codes 5202 and 5203, for impairment involving the humerus and clavicle.  However, a higher rating is not warranted under either of these codes for the following reasons.  Medical evidence including X-rays of the right shoulder do not reflect any malunion or nonunion of the humerus, clavicle, or scapula.  Neither does the medical evidence show any dislocation at the scapulohumeral joint or dislocation of the clavicle or scapula.  The VA examiners indicated that there was no dislocation (subluxation) observed, and that while there was tenderness on palpation of the acromioclavicular joint, the X-rays revealed only mild acromioclavicular degenerative changes.  

In conclusion, the Board finds that the evidence supports the Veteran's claim for a higher rating for the right shoulder strain, and that a 20 percent rating, and no higher, under Diagnostic Code 5201 is warranted.  

Rating Criteria and Analysis - PTSD

In a November 2012 rating decision, the RO granted service connection for PTSD, assigning a 10 percent rating effective from August 23, 2012, under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411.  The Veteran appealed for a higher rating.  

PTSD is rated under 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

As noted, since the effective date of service connection, the Veteran's PTSD has been evaluated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411.  The criteria under this code is as follows:

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Nevertheless, it is noted that a disability rating depends on evaluation of all the evidence, and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

Pertinent evidence in the file includes a VA examination report of October 2012 and VA outpatient treatment records.  After review of the records, the Board finds that the evidence does not support an initial rating higher than 10 percent since the effective date of service connection.  The Board has considered the extent, severity, depth, and persistence of the symptomatology of the Veteran's PTSD, and concludes that it most closely approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Additionally, it has not been shown that the PTSD symptoms have required continuous medication for control.  

At the time of a VA psychiatric examination in October 2012, the Veteran was employed as an electrician for a company where he has worked for 24 years.  He had also begun a university program, studying occupational health and safety, where he felt he was doing well academically.  Socially, he had been married to his wife for over 25 years and had three adult children.  It was noted that the Veteran's current medication was bupropion (an anti-depressant).  In discussing criteria to determine whether the Veteran met the diagnosis of PTSD, it was noted that the Veteran had (by self-report) recurrent distressing dreams of certain in-service traumatic events, avoided thoughts/feelings/conversations associated with the events, had markedly diminished interest or participation in significant activities, had irritability or outbursts of anger, was hypervigilant, and had exaggerated startle response.  The examiner furnished a sole diagnosis of PTSD, and assigned a GAF scale score of 65.  

In a summary, the examiner concluded that the Veteran's PTSD was related to fear of hostile enemy or terrorist activity, and that his symptoms were mild overall.  He stated that the PTSD symptoms did not rise to an objective level; thus, he had not checked any boxes in a section denoting those symptoms that were applicable to the Veteran's diagnosis, such as depressed mood, anxiety, suspiciousness, panic attacks, near-continuous panic or depression, chronic sleep impairment, impairment of memory, flattened affect, impaired judgment or abstract thinking, irrelevant or illogical speech, difficulty in understanding complex commands, and circumstantial or circumlocutory speech.  When asked what best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses, the examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

VA outpatient records indicate that in February 2011, a depression screen was negative, as was a PTSD screen.  During an annual examination in February 2012, a depression screen was positive, but the Veteran did not want medication.  (Subsequent records indicate that bupropion appeared on the Veteran's active prescription list, which was issued in February 2012.)  During a PTSD assessment in August 2012, the Veteran complained of flashback and intrusive memories.  He related that his symptoms appeared to increase since his retirement from the National Guard (in May 2012).  He also complained of an increase in sadness, and he was given educational materials relating to PTSD symptoms.  During a mental health visit in September 2012 to evaluate for medication for PTSD, the Veteran reported that he began to experience an increase in intrusive memories and dysphoria after his retirement from the National Guard.  He reported, however, that he had just begun schooling in occupational health in order to be certified in safety and health, and that with an increase in cognitive activity he felt a diminution of his PTSD symptoms.  On examination, he had good hygiene, a neutral mood, appropriate affect, and relevant and spontaneous speech.  He also had good insight.  His thought process was logical and goal directed and his thought content was relevant.  For the diagnosis, the examiner stated that "self-related trauma symptoms have fallen into subthreshold."  The GAF score was 85.  No medication was prescribed, although it is noted that bupropion remained on the Veteran's active medication list (having been issued in February 2012).  In September 2013, depression and PTSD screenings were both negative.  During annual examinations in March 2013 and March 2014, the Veteran indicated that his only medication was for treatment of joint pain.  It was noted that he was positive for depression in 2012, but that he decreased the stress in his life (in part by retiring from the National Guard) and his mood improved by 2013.  The diagnosis was history of depression, and the examiner noted the Veteran had preferred not to take any medication for it as counseling had helped.  

On the basis of the findings on VA examination reports and VA records, the severity of the Veteran's PTSD for this period approximates the criteria for a 10 percent schedular rating, and that the record overall reflects few, if any, symptoms of a psychiatric disorder that typify the criteria for a 30 percent schedular rating.  For instance, for the period in question there is little or no objective evidence of depressed mood, anxiety, suspiciousness, panic attacks, memory loss, or sleep impairment.  The Veteran does not appear to take any medication for a mental health disability.  Although an anti-depressant was prescribed in early 2012, just prior to his retirement from the National Guard (in part to reduce the stress in his life), there is no evidence that he actually took the medication (he later reported that he preferred not to take any anti-depressants).  After his military retirement, he reported that symptoms of dysphoria and intrusive memories increased.  However, about the time he began university classes around September 2012 (just after service connection for PTSD was established), he related that his symptoms were abating.  The VA examiner in October 2012 has specifically assessed the Veteran's PTSD as productive of mild social and occupational impairment rather than as reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to various symptoms.  This conclusion took into account the Veteran's self-reported symptoms underlying the diagnosis of PTSD, such as recurrent distressing dreams, avoidance behaviors, diminished interest or participation in activities, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  Nevertheless, the examiner found the PTSD symptoms did not rise to an objective level, and VA outpatient records thereafter did not show complaints or treatment of such symptoms.  

In consideration of the foregoing, it is the Board's judgment that the Veteran's disability picture is more consistent with the criteria for a 10 percent rating than the criteria for a higher rating under Code 9411.  In evaluating the evidence for this period, the Board finds that the VA examination report and treatment records reflect that his PTSD symptoms are not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 30 percent rating.  The symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnoses of PTSD under the DSM-IV do not more nearly approximate or equate to occupational and social impairment, resulting in reduced reliability and productivity for the next higher rating. 

For these reasons, the preponderance of the evidence is against a disability rating higher than 10 percent for PTSD for the period since the effective date of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his right knee disability, right shoulder strain, and PTSD to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's symptoms for the right knee disability (pain, loss of movement, inability to straighten the knee on weight-bearing, feelings of swelling) are all incorporated in the schedular criteria for evaluating knee disabilities.  Regarding the right shoulder strain, the Veteran's symptoms of pain, limitation of motion, and weakened movement are incorporated in the schedular criteria for evaluating shoulder disabilities.  Regarding PTSD, history of depression and the Veteran's self-reported symptoms underlying the diagnosis of PTSD (i.e., recurrent distressing dreams, avoidance behaviors, diminished interest or participation in activities, irritability or outbursts of anger, hypervigilance, and exaggerated startle response) are contemplated within (while not all specifically noted in) the rating schedule for evaluating mental disabilities.  In other words, the Veteran does not experience any symptomatology of his service-connected disabilities that are not already encompassed or covered in the Rating Schedule.  

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for extraschedular ratings are required under 38 C.F.R. § 3.321(b)(1) for the right knee disability, right shoulder strain, and PTSD.

III. Claim for an Earlier Effective Date for Grant of Service Connection for PTSD

The Veteran claims that the effective date for his award of service connection for PTSD should be earlier than August 23, 2012.  He has not furnished any specific allegations as to what effective date he believes is the correct date.  

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran was separated from active duty in December 2008.  His initial claim seeking compensation for PTSD was received by the RO on August 23, 2012.  In that claim, he provided evidence in the form of statements describing the stressors he experienced during service.  After the Veteran underwent a VA examination in October 2012, the RO in a November 2012 rating decision granted his claim of service connection for PTSD, effective August 23, 2012.  

The record does not show that a formal or informal claim for PTSD was received before August 23, 2012.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  That is, after reviewing the claims file, the Board finds that between the date of his discharge from service in 2008 and the RO's receipt of his claim on August 23, 2012, there is no evidence to show that the Veteran ever expressed an intent to file a claim for disability benefits (compensation) for PTSD.  Therefore, as the Veteran's claim was received more than a year following separation from active service, the effective date of an award of service connection for PTSD cannot be the day following his separation from active service, or any other day within the year after separation from service.  Rather, the correct effective date is the date of receipt of the claim on August 23, 2012, which the file reflects is the earliest statement in which the Veteran communicated his intent to apply for service connection for PTSD.  Thereafter, a VA examination in October 2012 confirmed that the Veteran had a diagnosis of PTSD related to service experiences, which substantiated the claim.  

Thus, the operative date in this case for purposes of assigning an effective date for an award of service connection is the date of VA receipt of the claim, which comes after the date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  For the above-stated reasons, the RO assigned the correct effective date for the award of service connection for PTSD, and an effective date earlier than August 23, 2012 is not warranted.


ORDER

A rating of 20 percent for status post right knee arthroscopy with partial medial meniscectomy and medial compartment degenerative joint disease is granted.  

A rating of 20 percent for a right shoulder strain is granted.  

The appeal seeking an initial rating higher than 10 percent for PTSD is denied.  

The appeal seeking an effective date prior to August 23, 2012, for the grant of service connection for PTSD, is denied.  


REMAND

The RO, in a May 2014 rating decision, granted the Veteran's claim for service connection for GERD (also claimed as acid reflux), and assigned a noncompensable rating, effective in May 2013.  In a statement received in April 2015, the Veteran's attorney, on behalf of the Veteran, filed a timely disagreement with the issue of the assigned rating arising out of the rating decision.

The filing of a notice of disagreement signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued the Veteran an SOC on the issue for which he has filed a notice of disagreement in April 2015.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his attorney an SOC on the claim of entitlement to an initial compensable rating for GERD.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


